CONCURRING OPINION OP
PERRY, J.
I concur in the conclusion that the trial judge did not err in instructing the jury as follows: “If you find from the evidence in this case beyond a reasonable doubt that the defense set up by the defendant Truslow is a false and fabricated one and if you further find that such false and fabricated defense was purposely and intentionally invoked by the defendant then you are instructed that such a false and fabricated defense forms the basis of a presumption against him because the law says that he who resorts to perjury to accomplish an end, this is *121against him and yon take such action as the basis of a presumption of guilt.” My reason for this concurrence is that there was before the jury evidence which was susceptible of the inference (a) that Branco’s original authority to sell at not less than $18 per share was never modified and (b) that the defendant’s testimony and defense to the effect that this authority was subsequently modified was purposely and intentionally false and fabricated. In order to support the instruction it is not necessary for this court to make a finding, in effect, that the defense on this point was in fact false and fabricated nor was it necessary in order to justify the giving of the instruction that the trial judge should have first found as a fact that this defense was false and fabricated. The trial judge had not, and this court has not, the power to make this finding or any other finding of fact upon this disputed issue or upon any other disputed issue in such a case as this on trial before a jury. I, therefore, make no finding, direct or indirect, as to whether the defendant’s testimony and defense on the subject above noted was or Avas not false or fabricated. It suffices, to my mind, that the state of the evidence was such that the jury could have reasonably believed and found, as the verdict indicates that it did believe and find, that the defense was intentionally and purposely false and fabricated. This being the state and the nature of the evidence then before the court, it was proper for the trial judge to inform the jury of the law which would be applicable if it should find that the defense was intentionally false and fabricated. It is elementary that it was for the jury alone, and not for the presiding judge nor for this court, to say whether or not the defense was false and fabricated; but it was for the presiding judge to instruct what the applicable law was in the event that the defense should be found to be of that nature. I find nothing in the *122authorities cited in the majority opinion which militates against my views here stated, except a general statement in 16 C. J. 986 which is not borne out by either of the Alabama cases cited in support of the text.
Upon all other points I concur in the reasoning of the majority opinion, as I do also in the conclusion that the exceptions should be overruled.